         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 1 of 52



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                    (Baltimore Division)

   IN RE UNDER ARMOUR, INC.                       Lead Case No. 1:18-cv-01084-GLR
   SHAREHOLDER DERIVATIVE
   LITIGATION                                     (Consolidated with Civ. No. 1:18-cv-
   __________________________________             01264-GLR)
   This Document Relates To:

   ALL ACTIONS.


      VERIFIED CONSOLIDATED SHAREHOLDER DERIVATIVE COMPLAINT

       Lead Plaintiff Scott King (“Lead Plaintiff”), by and through his undersigned counsel,

submits this Verified Consolidated Shareholder Derivative Complaint (the “Consolidated

Complaint”) against the defendants named herein, and alleges upon personal knowledge with

respect to himself, and upon information and belief based upon, inter alia, a review of public

filings, press releases and reports, and investigation undertaken by Lead Plaintiff’s counsel, as to

all other allegations herein, as follows:

                        NATURE AND SUMMARY OF THE ACTION

       1.      Lead Plaintiff brings this action derivatively for the benefit of nominal defendant

Under Armour, Inc. (“Under Armour” or the “Company”) against its controlling stockholder and

certain current and former members of its board of directors (the “Board”) seeking to remedy

defendants’ breaches of fiduciary duties and other violations of law. For at least the past decade,

Under Armour’s founder and controlling stockholder Kevin A. Plank (“Plank”) has caused the

Company to engage in a multitude of related-party transactions with Plank and his related entities

that have provided him a massive and unfair transfer of economic value at the Company’s expense.

       2.      Founded by Plank in 1996, Under Armour is a developer, marketer and distributor

of performance apparel, footwear and accessories.
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 2 of 52



       3.      After undergoing significant growth, Under Armour projected as early as 2008 that

it would outgrow its then-current headquarters in the Locust Point section of South Baltimore (the

“Locust Point Headquarters”) in five years and would need to relocate.

       4.      Initially, Plank sought to move the Company’s headquarters to the West Covington

section of South Baltimore through an urban renewal plan premised on the condemnation of

properties. City officials rejected that plan, but permitted development to continue in West

Covington.

       5.      Plank then focused his efforts on expanding the Company’s existing Locust Point

Headquarters. Those efforts continued through much of 2014.

       6.      While the Company publicly appeared committed to expanding its headquarters

within the Locust Point area, this was essentially a ruse. As early as 2012, Plank devised a plan to

covertly acquire a substantial amount of real estate in the Port Covington neighborhood of South

Baltimore with the intention of (1) selling some of this land to Under Armour for use as its future

corporate headquarters, and (2) retaining and developing the remainder of the land as part of a

massive real estate development project. The bulk of Plank’s secretive Port Covington real estate

purchases occurred between 2012 and 2014 through Plank’s long-time acquaintance Marc Weller

(“Weller”).

       7.      In June 2014, it was revealed that Plank was aligned with Weller through Sagamore

Development Co., LLC (“Sagamore”), a real estate acquisition and development company owned

by Plank through his personal holding company, Plank Industries. Just one month earlier, Plank

said “I have no comment on Port Covington” at the Company’s annual meeting in response to

questions about his suspected involvement in the area.




                                                -2-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 3 of 52



       8.      In September 2014, Plank leased Port Covington land owned by Sagamore to the

Company for occupancy beginning in early 2016. The Board’s Audit Committee, then comprised

of defendants A.B. Krongard (“Krongard”), Douglas E. Coltharp (“Coltharp”) and former director

Anthony W. Deering (“Deering”), approved the lease.

       9.      In March 2015, Plank publicly announced his plan to transform the Port Covington

land he had acquired into a mixed-use neighborhood anchored by Under Armour’s new corporate

headquarters. In connection with the announcement, Plank disclosed that he would be seeking

ultimate approval from the Baltimore City Council for a tax increment financing plan (“TIF”) to

fund the project.

       10.     In early January 2016, Plank and Sagamore began a series of presentations and

advertisements designed to garner the requisite city approvals for the Port Covington

redevelopment project, including the TIF funding. The relocation of Under Armour’s corporate

headquarters to Port Covington was the centerpiece of this campaign.

       11.     In late June 2016, Plank and Sagamore received a crucial design approval from the

Baltimore Planning Commission (“BPC”) for the Port Covington project. In September 2016,

Plank and Sagamore received ultimate approval from the Baltimore City Council and then-

Baltimore City Mayor Stephanie Rawlings-Blake (“Mayor Rawlings-Blake”) for the project,

including $660 million in TIF funding.

       12.     Shortly after receiving the key approval from the BPC in June 2016, Plank caused

Under Armour to purchase for $70.3 million the land that the Company had leased from Sagamore

(the “Port Covington Sale”). The purchase price paid by Under Armour in connection with the

Port Covington Sale was more than twice what Plank and Sagamore paid for the land just two

years earlier. The Audit Committee approved the Port Covington Sale.




                                              -3-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 4 of 52



        13.      In addition to the Port Covington Sale, Plank has caused the Company to enter into

a number of additional related-party transactions with himself and his affiliates. As detailed in

Under Armour’s Annual Proxy Statement filed with the U.S. Securities and Exchange Commission

(“SEC”) on March 28, 2018 (the “2018 Proxy”), Under Armour leases a jet aircraft and helicopter

from entities owned by Plank. Similarly, the Proxy contains additional details regarding other

related-party transactions between Plank and Under Armour, including a lease for industrial space

and a hotel co-owned by Plank and his brother Scott Plank (“S. Plank”).

        14.      Through this action, Lead Plaintiff seeks to (1) remedy the unlawful Port Covington

Sale and related-party transactions involving Under Armour on the one hand and Plank and/or his

affiliates (such as Sagamore) on the other, and (2) compel Plank and/or his affiliates to disgorge

to Under Armour the excessive payments and/or benefits received in connection with those

transactions.

                                             PARTIES

        15.      Lead Plaintiff is a holder of shares of Under Armour common stock, was a holder

of shares of Under Armour common stock at the time of the wrongdoing alleged herein, and has

been a holder of shares of Under Armour common stock continuously since that time. Lead

Plaintiff is a citizen of Virginia.

        16.      Nominal defendant Under Armour is a Maryland corporation with its principal

executive offices located at 1020 Hull Street, Baltimore, Maryland 21230, and is a citizen of

Maryland.       Under Armour develops, markets and distributes branded performance apparel,

footwear and accessories. Shares of Under Armour’s Class A and Class C common stock trade on

the New York Stock Exchange (“NYSE”) under the ticker symbols “UAA” and “UA,”

respectively.




                                                 -4-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 5 of 52



       17.     Defendant Plank is the founder of Under Armour and has been its controlling

stockholder, Chairman of its Board and Chief Executive Officer of the Company since its inception

in 1996. Plank also served as the Company’s President from the Company’s inception to 2008

and from 2010 to 2017. In addition to his roles at Under Armour, Plank pursues a number of

commercial endeavors and business ventures through his personal holding company, Plank

Industries. These endeavors include, among others: (1) Sagamore; (2) Sagamore Ventures, a

venture capital company; (3) Sagamore Racing, a professional horse racing team; (4) Sagamore

Spirit, a whiskey company; (5) Baltimore Water Taxi, an aquatic taxi service; and (6) Sagamore

Pendry Baltimore, a hotel Plank co-owns with his brother S. Plank. With reference to these

endeavors, Plank has described himself as “a conflicted man on many levels.” Plank currently

serves on the board of directors of the V Foundation; the board of trustees of Johns Hopkins

Medicine; 1 the board of trustees of the University of Maryland College Park Foundation, Inc.

(“UMCPF”), the fundraising arm of the University of Maryland College Park (“University of

Maryland”); and the board of directors of the Boomer Esiason Foundation. 2 Plank is a citizen of

Maryland.


1
  Plank and Under Armour’s affiliations with Johns Hopkins Medicine and Johns Hopkins
University affiliates are myriad. In 2014, Under Armour made a $10 million donation to Johns
Hopkins Medicine to fund research. In January 2017, Under Armour entered into a partnership
with Johns Hopkins Medicine for Johns Hopkins Medicine to further develop the Company’s
connective health and fitness technologies. In July 2017, Johns Hopkins Technology Ventures
announced that it had joined Plank Industries in supporting M-1 Ventures, a Baltimore-based
startup accelerator focused on connected health and fitness technologies. In August 2017, Under
Armour and Johns Hopkins University entered into an agreement for the Company to be the
official outfitter of the university’s athletic program.
2
 Plank also has extensive ties to the University of Maryland. Plank is an alumnus of the university,
where he played on the university’s football team. In 2014, Plank donated $25 million toward a
plan to transform a university basketball arena into a $155 million indoor football practice facility
and academic research complex. In addition, Under Armour is the official outfitter of the
University of Maryland’s athletic program and Plank has been rumored to have considerable sway



                                                -5-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 6 of 52



       18.     Defendant Byron K. Adams, Jr. (“Adams”) was an Under Armour director from

2003 through May 2017. Adams served as Senior Advisor to Plank from October 2013 to

November 2014 and as Chief Performance Officer of Under Armour from October 2011 to

September 2013. Prior to joining Under Armour, Adams founded and was managing director of

Rosewood Capital, LLC (“Rosewood”), a private equity firm focused on consumer brands.

Rosewood, through its affiliates, was the institutional investor in the Company prior to its initial

public offering (“IPO”). Adams is a citizen of Connecticut.

       19.     Defendant George W. Bodenheimer (“Bodenheimer”) has served as a director of

Under Armour since August 2014. Bodenheimer joined the Board after serving as Executive

Chairman of ESPN, Inc. (“ESPN”) from January 2012 to June 2014. More recently, Bodenheimer

rejoined ESPN as its Acting Chairman from December 2017 to March 2018. 3 Bodenheimer serves

on the board of directors of the V Foundation, and chairs the V Foundation’s “Not a Moment to

Lose” fundraising project which seeks to raise over $200 million from its inception in 2013 to

2020. Bodenheimer also serves on the board of directors of the V Foundation with Plank. In each

of 2017 and 2018, Bodenheimer received $225,000 in total compensation for his role on the Under

Armour Board. Bodenheimer is a citizen of Connecticut.




over the university, including its athletic department. Indeed, a University of Maryland regent told
ESPN in November 2012 that Plank was “heavily involved behind the scenes with board
members” regarding the university’s then-contemplated move to another athletic conference. A
November 2012 Forbes article describes Plank as “one of the most active supporters of the
University [of Maryland],” and one of a “growing class of billionaires funneling tens of millions
of dollars into college athletics.” More recently, in April 2017, Plank donated $200 million to the
University of Maryland in exchange for the right to name nine of the university’s twelve remaining
undergraduate schools and colleges. At the time, the donation was the largest in the university’s
history. Plank is also involved with the university’s Robert H. Smith School of Business.
3
 During this time period, Under Armour and ESPN announced that they had partnered on an urban
revitalization project in Baltimore and two other U.S. cities.

                                                -6-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 7 of 52



       20.    Defendant Coltharp has been an Under Armour director since 2004. Coltharp has

been a member of the Audit Committee since as early as 2006, and approved the Port Covington

Sale as well as the other improper related-party transactions between the Company and Plank

described herein.   In each of 2017 and 2018, Coltharp received $235,000 in total compensation

for his role on the Under Armour Board. Coltharp is a citizen of Alabama.

       21.    Defendant Karen W. Katz (“Katz”) has been an Under Armour director since 2014.

In each of 2017 and 2018, Katz received $225,000 in total compensation for her role on the Under

Armour Board. Katz is a citizen of Texas.

       22.    Defendant Krongard has been an Under Armour director since 2005. Krongard has

been a member of the Audit Committee since as early as 2005, and approved the Port Covington

Sale as well as other improper related-party transactions between the Company and Plank

described herein. Since September 2009, Krongard has been a member of the board of directors

of Iridium Communications Inc. (“Iridium”), a satellite communications company. Krongard is

an emeritus trustee at Johns Hopkins Medicine and has served as a trustee since at least 2004.

Krongard is an alumnus of the University of Maryland School of Law. In each of 2017 and 2018,

Krongard received $265,000 in total compensation for his role on the Under Armour Board.

Krongard is a citizen of Maryland.

       23.    Defendant William R. McDermott (“McDermott”) has been an Under Armour

director since August 2005. McDermott has served as the chief executive officer of SAP SE

(“SAP”), a business software company, since May 2014 and executive board member of SAP since

2010. McDermott served as co-chief executive officer of SAP from February 2010 to May 2014

and prior thereto as President of Global Field Operations and chief executive officer of SAP

Americas & Asia Pacific. McDermott joined SAP in 2002. Since June 2005, Under Armour has




                                              -7-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 8 of 52



been a customer of SAP through various industry license agreements. In addition, in 2015, the

Company entered into an agreement with SAP to engage SAP to assist in Under Armour’s ongoing

initiative that includes the implementation of SAP’s fashion management software.          Under

Armour’s relationship with SAP is material to both entities. A November 2017 article published

by ZDNet notes that “Under Armour has bet heavily on SAP and become one of the software

giant’s best-known customers,” while another November 2017 article published in CFO.com

observes that “Under Armour is one of SAP’s most-touted customers.” SAP and Under Armour

tout their relationship through various advertisements and promotional events. In each of 2017

and 2018, McDermott received $235,000 in total compensation for his role on the Under Armour

Board. McDermott is a citizen of Pennsylvania.

       24.       Defendant Eric T. Olson (“Olson”) has served as a director of Under Armour since

July 2012. According to the Company’s Proxy Statement on Schedule 14A filed with the SEC on

March 15, 2013, Olson was elected to the Board upon the recommendation of Krongard. In each

of 2017 and 2018, Olson received $225,000 in total compensation for his role on the Under Armour

Board. Olson has been a member of the board of directors of Iridium since 2011. Olson is a citizen

of California.

       25.       Defendant Harvey L. Sanders (“Sanders”) has been an Under Armour director since

2004. Sanders is a member of the board of trustees of the UMCPF, where he previously served as

chairman, and a member of the board of directors of the Boomer Esiason Foundation. Sanders is

also an alumnus of the University of Maryland, where he played on the university’s basketball

team and more recently has been a fundraiser for the program. Aside from his affiliations with the

University of Maryland’s basketball program, Sanders has also supported the Robert H. Smith

School of Business, the Keep Me Maryland Fund, the Department of Communication and the




                                                -8-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 9 of 52



Philip Merrill College of Journalism, where he serves on the advisory board for the Shirley Povich

Center for Sports Journalism. In each of 2017 and 2018, Sanders received $237,500 in total

compensation for his role on the Under Armour Board. Sanders is a citizen of New York.

       26.     Sagamore is a Baltimore-based real estate development company owned and

controlled by Plank through Plank Industries. Sagamore is a citizen of Maryland.

       27.     The defendants listed in paragraphs 17 through 25 above are collectively referred

to herein as the “Director Defendants.”

       28.     The defendants listed in paragraphs 16 through 26 above are collectively referred

to herein as the “Defendants.”

                                 RELEVANT NON-PARTIES

       29.     Plank Industries is a privately-held investment company that serves as Plank’s

family office. According to its website, Plank Industries’ “[k]ey investment holdings include

Sagamore Spirit and a major equity stake in the Port Covington redevelopment project in South

Baltimore.”   According to Maryland state records, the owner of Plank Industries is KDP

Investments, LLC (“KDP”). KDP was formed on January 8, 2013 by Thomas J. Sippel (“Sippel”).

Sippel served as a director at Under Armour from 2001 to April 2015 and is a partner of the law

firm of Gill Sippel & Gallagher. Sippel has performed substantial legal services for Under Armour

and Plank, and Plank appointed Sippel as the manager of two limited liability companies controlled

by Plank. The Company has regularly admitted in its public filings that Sippel was not an

independent director. Upon information and belief, while Sippel was serving as a member of the

Board, he was simultaneously effectuating Plank’s secret plans for the Port Covington

redevelopment project through his involvement with Plank and his affiliates, including Plank

Industries and KDP.




                                               -9-
           Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 10 of 52



                                  JURISDICTION AND VENUE

        30.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(l) because

complete diversity exists between Lead Plaintiff and each defendant, and the amount in

controversy exceeds $75,000 exclusive of interest and costs. This action is not a collusive one

designed to confer jurisdiction upon a court of the United States that it would not otherwise have.

        31.     This Court has jurisdiction over each defendant because each defendant is a

corporation that conducts business in and maintains operations in this District, a citizen of

Maryland and/or an individual with sufficient minimum contacts with this District so as to render

the exercise of jurisdiction permissible under traditional notions of fair play and substantial justice.

        32.     The Company’s Annual Meeting of Stockholders (“Annual Meeting”) has been

held in the state of Maryland each of the last three years at the Company’s offices located at 2601

Port Covington Drive, Baltimore, Maryland, and is scheduled to be held there once again on May

9, 2019.

        33.     According to Under Armour’s Annual Proxy Statement filed with the SEC on

March 27, 2019, “[a]ll of our directors attended our 2018 Annual Meeting of Stockholders.” The

Company’s 2018 and 2017 Proxy Statements contain identical language with respect to the

Company’s 2017 and 2016 Annual Meeting. For the Company’s 2015 Annual Meeting, Under

Armour disclosed that “[n]ine out of ten directors attended.”

        34.     In 2018, there were eleven meetings of the Board and twenty-two meetings of the

Board’s four committees. All but two “directors attended at least 75% of the aggregate meetings

of the Board and the committees of which they were members[.]”

        35.     In 2017, there were ten meetings of the Board and twenty-six meetings of the

Board’s four committees. All “directors attended at least 75% of the aggregate meetings of the

Board and the committees of which they were members.”


                                                 -10-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 11 of 52



       36.     In 2016, there were fourteen meetings of the Board and thirty-one meetings of the

Board’s four committees. As was the case for 2017, all “directors attended at least 75% of the

aggregate meetings of the Board and the committees of which they were members.”

       37.     In 2015, there were ten meetings of the Board and eighteen meetings of the three

then-existing Board committees. Again, all “directors attended at least 75% of the aggregate

meetings of the Board and the committees of which they were members.”

       38.     Each of the Director Defendants has earned hundreds of thousands of dollars for

their service to a Maryland corporation, and each has participated in meetings conducted in

Maryland that were relevant to the claims alleged herein.

       39.     Consequently, all members of the Board have more than adequate contacts with the

State of Maryland and this District to support this Court’s personal jurisdiction over them.

       40.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because during the

wrongdoing alleged herein, Under Armour maintained its principal place of business in this

District, one or more of the Director Defendants resides in or maintains an office in this District, a

substantial portion of the transactions complained of herein occurred in this District, and

Defendants have received substantial compensation in this District by, as explained above, doing

business here and engaging in numerous activities that had an effect in this District.

                        DUTIES OF THE DIRECTOR DEFENDANTS

       41.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the business and corporate affairs of the Company, the Director

Defendants owed the Company and its shareholders the fiduciary obligations of good faith, trust,

loyalty and candor, and were and are required to use their utmost ability to control and manage the

Company in a fair, just, honest and equitable manner. The Director Defendants were and are

required to act in furtherance of the best interests of the Company and its shareholders so as to


                                                -11-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 12 of 52



benefit all shareholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its shareholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

       42.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices and

controls of the Company. By virtue of such duties, the officers and directors of the Company were

required to, among other things:

               (a)     exercise good faith in ensuring that the affairs of the Company were

                       conducted in an efficient, businesslike manner so as to make it possible to

                       provide the highest quality performance of its business;

               (b)     exercise good faith in ensuring that the Company was operated in a diligent,

                       honest and prudent manner and complied with all applicable federal and

                       state laws, rules, regulations and requirements, including acting only within

                       the scope of its legal authority; and

               (c)     refrain from unduly benefitting themselves and other Company insiders at

                       the expense of the Company and its shareholders.

       43.     The Director Defendants, as directors of Under Armour, were required to comply

with the duties set forth in Section 2-405.1 of the Maryland Corporations and Associations Code

that requires a director of a Maryland corporation to act (1) in good faith; (2) in a manner the

director reasonably believes to be in the best interests of the corporation; and (3) with the care that

an ordinarily prudent person in a like position would use under similar circumstances. The

common law supplements these statutory duties.




                                                 -12-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 13 of 52



       44.     The Director Defendants, including Krongard and Coltharp as members of the

Audit Committee, were required to comply with the Company’s policies and procedures governing

related-party transactions. The 2018 Proxy describes the Board’s “Policies and Procedures for

Review and Approval of Transactions with Related Persons” as follows:

       Our Corporate Governance Guidelines require that any transaction involving Under
       Armour and a director or executive officer or entities controlled by a director or
       executive officer, be approved by our Board of Directors. The Board has delegated
       to the Audit Committee oversight and approval of these and other matters that may
       present conflicts of interest. The committee has adopted a formal written policy on
       transactions with related persons. Related persons are generally defined under SEC
       rules as our directors, executive officers, or stockholders owning at least five
       percent of our outstanding shares, or immediate family members of any of the
       foregoing. The policy provides that the committee shall review and approve or
       ratify transactions with related persons and any material changes to such
       transactions. The policy further provides that in determining whether to approve
       or ratify such a transaction, the committee may consider the following factors:

       •       whether the terms of the transaction are reasonable and fair to Under
               Armour and on the same basis as would apply if the transaction did not
               involve a related person;

       •       whether the transaction would impair the independence of a non-
               management director; and

       •       whether the transaction would present an improper conflict of interest,
               taking into account the size of the transaction, the materiality of a related
               person’s direct or indirect interest in the transaction, and any other factors
               the committee deems relevant.

       45.     The Director Defendants, because of their positions of control and authority as

officers and/or directors of Under Armour, were able to, and did, directly and/or indirectly,

exercise control over the wrongful acts complained of herein.

                               SUBSTANTIVE ALLEGATIONS

                    Plank Has Controlled Under Armour Since Its Inception

       46.     Plank founded Under Armour in 1996 and has been the Company’s controlling

shareholder since its inception.



                                               -13-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 14 of 52



       47.     On November 17, 2005, Under Armour conducted its IPO at $13 per Class A share.

Following the IPO, Plank retained about one-third of the company’s outstanding shares, but

maintained voting control through his nearly exclusive ownership of the Company’s Class B

Convertible Common Stock, each share of which is entitled to ten votes for every vote of Class A

common stock. 4

       48.     As of February 25, 2015, Plank controlled 66.9% of the Company’s voting power

and owned 16.8% of its common stock.

       49.     As of February 23, 2018, Plank owned 15.8% of the Company’s Class A and Class

B stock, and 15.2% of the Company’s Class C stock. His equity ownership provides him with

65% of the total voting power of all outstanding shares of Under Armour stock, and the ability to

control the election of directors and veto fundamental corporate transactions.

       50.     As discussed below, Plank’s historic and uninterrupted control over the Company

has allowed him to engage in a myriad of related-party transactions with Under Armour.

                                    The Port Covington Sale

                    Under Armour Outgrows Its Locust Point Headquarters

       51.     Plank founded Under Armour in 1996, when he began selling the Company’s

signature moisture-wicking performance shirt.         After some initial struggles, the Company

experienced significant growth.

       52.     In 1999, Under Armour was asked to create uniforms for the film Any Given

Sunday, one of the year’s most talked-about movies, which caused a spike in the popularity of the

Company’s apparel. Recognizing the opportunity to leverage the exposure from Any Given



4
 On November 18, 2005, in connection with the IPO and in exchange for 16,200,000 shares of
Class A common stock, the Company issued an aggregate of 16,200,000 shares of Class B
Convertible Common Stock to Plank and two Plank-related entities.

                                               -14-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 15 of 52



Sunday, Plank bought Under Armour’s first print advertisement in ESPN the Magazine. Over the

next two years, Under Armour formed relationships with key retail partners and professional

leagues, including Major League Baseball, the National Hockey League, and the Baltimore

Marathon.

       53.     By 2002, Under Armour products were carried in roughly 2,500 retail stores

throughout the United States. That same year, Under Amour moved its global headquarters to an

old soap factory in the Locust Point section of South Baltimore (previously defined herein as the

“Locust Point Headquarters”).

       54.     After moving to the Locust Point Headquarters, Under Armour’s rapid growth

continued and the Company went public in November 2005.

       55.     By late 2006, Under Armour had reached capacity at its Locust Point Headquarters.

The Baltimore Development Company (the “BDC”), the city’s economic development arm, began

working with the Company to find additional space for its operations. At the time, Under Armour

was considering several options, including leasing a larger space in Locust Point or relocating its

headquarters elsewhere in the city.

       56.     In May 2007, Under Armour reached an agreement to expand its Locust Point

Headquarters and remain there for an additional five years. As part of the agreement, Under

Armour acquired approximately 20,000 additional square feet. Prior to the agreement, the

Company was under two lease agreements for its Locust Point Headquarters, one of which expired

in April 2007 and another that was set to expire in April 2009. The new agreement covered both

leases and was scheduled to expire in April 2012 with an option for a two-year renewal.

       57.     In December 2007, Under Armour completed another expansion to keep pace with

the Company’s continued growth. Under this proposed expansion, Under Armour would lease




                                               -15-
          Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 16 of 52



140,000 square feet across the street from the Locust Point Headquarters. The move was viewed

as a temporary one for Under Armour while it worked on its long-term plan of building a new

corporate headquarters.

    Plank Attempts to Relocate Under Armour’s Headquarters to West Covington, But Is Denied

         58.    One month after expanding its Locust Point headquarters, Under Armour and BDC

began to explore the West Covington section of South Baltimore as a potential new home for the

Company’s future headquarters. On January 28, 2008, the Baltimore Business Journal reported

on this endeavor as follows:

         Publicly traded sportswear maker Under Armour Inc., quickly outgrowing its home
         at the Tide Point business park in Locust Point, has put the city’s controversial 40-
         acre West Covington redevelopment on a short list for its future corporate
         headquarters, the city’s economic development chief said.

         Kevin A. Plank, Under Armour’s CEO, has spoken with officials at the Baltimore
         Development Corp. about submitting a development bid for the waterfront site in
         South Baltimore, BDC President M.J. “Jay” Brodie said. West Covington, west of
         Hanover Street and the Port Covington shopping center beyond it, is one of just a
         few viable options in the city large enough to accommodate the fast-growing
         company. 5

         59.    In order to accommodate Under Armour’s relocation to West Covington, the BDC

proposed an urban renewal plan which, if adopted by Baltimore City Council, would have given

the BDC the ability to acquire the land by condemnation and sell the newly-acquired properties to

private companies. Under this plan, however, the BDC would be unable to sell the properties

exclusively to Under Armour. Instead, the BDC would be required to conduct a public bidding

process in order to provide other companies and developers the opportunity to acquire the land.



5
  Daniel J. Sernovitz, Under Armour eyes city site for HQ; West Covington may suit firm’s growth,
BDC says, BALTIMORE BUSINESS JOURNAL, Jan. 28, 2008. A subsequent article reported that
“Brodie said [Under Armour] has shown him sketches of what an Under Armour campus would
look like at West Covington.” Daniel J. Sernovitz, Residents ‘in limbo’ as BDC mulls fate of
waterfront property, BALTIMORE BUSINESS JOURNAL, Feb. 18, 2008.

                                                 -16-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 17 of 52



Presumably, this bidding process would have had the effect of increasing the price of the subject

properties.

        60.      On February 21, 2008, the city’s planning commission rejected the BDC’s

proposal, which would have authorized the BDC to condemn the land of seven homeowners and

three businesses. The commission, however, indicated that other development in the area could

continue.

               Plank Seeks to Expand Under Armour’s Locust Point Headquarters

        61.      In April 2008, Plank made it publicly known that Under Armour planned to build

a corporate campus in Baltimore. According to an April 26, 2008 article published by The

Baltimore Sun, “[c]ity officials have said they talked with Under Armour executive[s] about

several city sites as a possible new home. But until yesterday, the company has never confirmed

its interest in larger digs.” 6

        62.      Shortly thereafter, Under Armour began to turn its attention toward expanding, and

building a campus around, its Locust Point Headquarters. In December 2009, the Company moved

into its recently-leased space located across the street from the Locust Point Headquarters. With

the addition of this new space, Under Armour occupied five buildings in Locust Point totaling

265,000 square feet.

        63.      In the ensuing years, Under Armour moved forward with developing its corporate

campus in Locust Point. In April 2011, the Company expanded its available borrowings under its

credit agreement to up to $325 million, including $25 million for use in its planned purchase of its

Locust Point Headquarters. In July 2011, Under Armour finalized an agreement to buy the

400,000-square foot business park housing its Locust Point Headquarters for $58.0 million with


6
 Andrea K. Walker, Under Armour Plans for ‘Campus’; CEO Plank Confirms Desire for a Larger
Presence in City, THE BALTIMORE SUN, Apr. 26, 2008.

                                                -17-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 18 of 52



the intent of transforming the site into the Company’s corporate campus. In September 2011,

Under Armour unveiled its plan for its new campus, which included an additional 400,000 square

feet of space encompassing a retail store, a company museum, parking garages, office space,

employee housing, a restaurant and a city park, among other things.

       64.    In September 21, 2012, the Baltimore City Council approved $35 million in TIF

funding for the expansion of the Locust Point Headquarters. 7 In January 2013, Baltimore’s Urban

Design and Architecture Review Panel (“UDARP”) approved the plans for the Locust Point

expansion, and in March 2013, Under Armour began work on the project.

                      Plank Makes His Personal Play for Port Covington

       65.    While the Company publicly appeared committed to expanding its headquarters in

and around Locust Point, this was essentially a ruse. Indeed, in 2015, Plank revealed in an

interview that his plans to expand the Locust Point Headquarters were scuttled in 2012 when the

Baltimore Museum of Industry rejected a significant expansion project that was proposed by the

Company. As a result, Plank was required to look elsewhere to find a permanent home for the

Company’s headquarters.

       66.    Armed with this knowledge, Plank positioned himself to personally profit from the

Company’s future expansion efforts—this time in Port Covington—through Sagamore.

       67.    Specifically, Plank Industries chief executive officer Tom Geddes (“Geddes”) and

Sagamore President Weller led an effort to secretly acquire a large swath of property in Port

Covington, a run-down former rail and industrial area along South Baltimore’s waterfront. Weller


7
  It was also around this time that S. Plank announced his retirement from the Company to start
War Horse LLC (“War Horse”), a real estate development firm, and continue his focus on private
real estate investment projects. S. Plank held various roles during his seventeen-year career at
Under Armour, including as Executive Vice President of Business Development from August 2009
until his retirement in September 2012. S. Plank also headed Under Armour’s real estate division.



                                              -18-
           Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 19 of 52



was described by The Baltimore Sun as “literally [] a front man for [Plank]” in the real estate

acquisitions. 8

           68.    Weller knocked on the doors of Port Covington landowners to inquire about

potential real estate acquisitions. As he did so, Weller carefully avoided questions about who was

financing the offers to purchase the landowners’ property. Plank obscured his purchases of real

estate in Port Covington through the use of shell companies with generic names such as “300 East

Covington.” As reported by the Washington Post, “to make the plan work, [Plank] needed to move

quickly and quietly, the developers said . . . . ‘[t]he use of names and addresses that didn’t tie back

to Kevin [Plank] was all very intentional,’ Weller said. ‘We wanted to be successful in acquiring

as much as possible as quickly as possible.’” 9

           69.    The bulk of Sagamore’s furtive Port Covington real estate purchases occurred

between 2012 and 2014. For example, The Baltimore Sun detailed how “[a] large waterfront parcel

in Port Covington sold for $2 million in 2012 to an investor who declined to identify himself. Then

a second large property sold nearby. Then a third. Each time, the investor’s identity was hidden

behind hard-to-trace limited liability companies.” 10 The article further reported how:


8
    The Baltimore Sun described Weller’s engagement in the project as follows:

           Kevin [Plank] called me out of the blue, and said, “Marc [Weller], I’d really like to
           talk with you about the future of Under Armour.”

           Eager to stay in Baltimore, Under Armour officials printed out aerial maps of the
           city to look for open space.

           “It became incredibly obvious Port Covington was ripe for development,” Weller
           said.

Luke Broadwater and Natalie Sherman, Quiet Start, Noisy Debate, THE BALTIMORE SUN, Sept. 18,
2016, at A1.
9
    Id.
10
     Id.

                                                   -19-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 20 of 52



       Companies discreetly owned by Plank purchased his first Port Covington property
       at a foreclosure auction. A Plank-owned whiskey distillery is now under
       construction on that site. His second purchase, 101 W. Dickman St., reopened last
       year as the City Garage incubator and event space. The third, a roughly $35 million
       deal revealed in January 2014 that included a Walmart and a former Sam’s Club
       building, made it clear that someone was assembling property in the area.

       70.     Later that year, a Plank entity purchased for $46.5 million a 60-acre property in

Port Covington that included the site of The Baltimore Sun’s printing plant.

       71.     Weller ultimately purchased 27 properties in Port Covington, including a concrete

plant, a lumberyard, a pier, an abandoned Sam’s Club store and The Baltimore Sun’s printing plant.

The Port Covington acquisitions totaled over 160 acres, and the total cost according to Sagamore

was approximately $114 million.

    Plank Announces That Under Armour Will Move Its Headquarters to Port Covington

       72.     Throughout 2014, Plank—in both a personal capacity and as a representative of

Under Armour—remained coy, if not downright deceptive, to the Company’s shareholders in

response to speculation that he was the man behind the rapid acquisitions in Port Covington. For

example, after it was suggested in an April 2014 article in The Baltimore Sun that Plank was

seeking to build a distillery for Sagamore Spirit in Port Covington, Plank stated at the Company’s

May 2014 annual meeting of shareholders that “[t]here are no plans on where the thing will be at

this point.” In response to general questioning at the annual meeting about whether he was

investing in the area, Plank replied: “I have no comment on Port Covington.”

       73.     One month later, in June 2014, the Baltimore Business Journal published an article

linking Plank, Weller and the rapid investments in Port Covington. The article stated:

       Under Armour Inc. CEO Kevin Plank is aligned with a Bethesda developer behind
       the assembly of 70 acres of waterfront property at Port Covington.

       Marc Weller, who was formerly involved in single-family home development in
       Washington, D.C., is listed in city documents released on Monday as a co-owner
       of Plank’s Sagamore Development Co. LLC[.]


                                               -20-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 21 of 52



       Sagamore was formed to spearhead the conversion of the Fells Point Recreation
       Pier into a boutique hotel, but City Planning Director Thomas Stosur confirmed
       that the department was approached by Plank’s representatives about building a
       whiskey distillery at Port Covington.

       That query concerned a 5.2-acre parcel acquired at auction in 2012 that was later
       linked to Weller, who is also listed on state records as the manager of a neighboring
       58-acre parcel that sold in January for $35 million. The mostly vacant land houses
       just a Walmart and a shuttered Sam's Club. 11

       74.     In September 2014, Plank leased Port Covington land owned by Sagamore to the

Company for occupancy beginning in early 2016. The Board’s Audit Committee, then comprised

of Defendants Krongard and Coltharp and former director Deering, approved the lease.

       75.     The Company first disclosed the lease in its Annual Report on Form 10-K filed

with the SEC on February 20, 2015 (the “2014 10-K”). Specifically, the 2014 10-K disclosed that

“[i]n 2014 [the Company] entered into a lease for an additional 130 thousand square feet of office

space located near our principal offices in Baltimore in order to expand our corporate

headquarters.” The 2014 10-K further disclosed that the lease was entered with “an entity

controlled by the Company’s CEO” for a ten-year term beginning in 2016 and expected lease

payments of $1.1 million.

       76.     The Baltimore Business Journal surmised that the leased property was part of the

58-acre Sam’s Club parcel which Sagamore acquired in January 2014. The article noted:

       The disclosure of the 10-year lease was made in a Feb 20 Securities and Exchange
       Commission filing, and is described as an effort to “expand our corporate
       headquarters” in Locust Point. A specific location of the space isn’t disclosed in
       the filing, but it describes the 130,000-square-foot space as being “near our
       principal offices in Baltimore.”

                                               ....

       Because the filing describes the 130,000 square feet of office space as being
       separate from the company’s Locust Point headquarters, it raises questions about

11
  Kevin Litten, Mystery developer behind Port Covington acquisitions is a Kevin Plank business
partner, BALTIMORE BUSINESS JOURNAL, June 10, 2014.

                                               -21-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 22 of 52



       whether the office space is located in Port Covington. That’s the peninsula where
       Plank-connected shell companies have been acquiring real estate along the South
       Baltimore waterfront, not far from Under Armour’s Tide Point campus.

       One of the buildings acquired as part of the 128 acres in real estate transactions at
       Port Covington is the 130,500-square-foot shuttered Sam’s Club. City records
       show that two building permits were issued for that building in February, which
       describes interior demolition work occurring ahead of a more extensive plan
       pending approval by the city. 12

       77.     In early March 2015, Plank made his first public acknowledgement about his broad

vision for the land he had secretly acquired in Port Covington, as well as his intention for the area

to serve as a new global campus for Under Armour as it outgrew its Locust Point Headquarters.

An article published by the Baltimore Business Journal that day detailed Plank’s plan:

       Under Armour Inc. CEO Kevin Plank on Monday outlined a broad vision for the
       land he’s been acquiring in South Baltimore, much of which will become a new
       campus for the sportswear maker as it outgrows its Tide Point headquarters.

       It was the first time Plank has spoken publicly - or even acknowledged directly -
       acquiring more than 128 acres of land at Port Covington he’s been assembling for
       a real estate project of massive proportions. Although Plank said the area will
       eventually become a mixed-use project that will include housing, Plank said the big
       focus now is plotting the best use of the land for Under Armour’s continuing
       growth.

                                                ....

       . . . Plank said he’s likely to pursue a tax increment finance plan which must be
       approved by the City Council to build the infrastructure needed to support further
       development at Port Covington. 13

       78.     Later that day, the Baltimore Business Journal published another article revealing

that Plank’s decision to amass property in Port Covington came after his plans to further expand

the Locust Point Headquarters were rejected by the Baltimore Museum of Industry:



12
  See Kevin Litten, Under Armour is going to lease office space from CEO Kevin Plank,
BALTIMORE BUSINESS JOURNAL, Feb. 24, 2015.
13
   Kevin Litten, Kevin Plank unveils vision for Port Covington – and it includes Under Armour’s
future HQ, BALTIMORE BUSINESS JOURNAL, Mar. 2, 2015.

                                                -22-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 23 of 52



       In an interview about plans to build 3 million square feet of space for a new Under
       Armour campus in South Baltimore, Plank revealed how he had unsuccessfully
       pursued a partnership with the Museum of Industry in 2011. The plan included
       expanding the museum to make it a “museum of industry, innovation and
       entrepreneurship;” building a 100,000-square-foot Under Armour store; developing
       a hotel; and building towers that would give Under Armour room to expand.

       The museum, at 1415 Key Highway, is near Under Armour’s existing Tide Point
       campus.

       “We spent huge sum of money with outside architects, I bought a couple pieces of
       ground on Key Highway” adjacent to the Museum of Industry, Plank said. “We
       told them what we wanted to do, we spoke about our goals and what we have for
       this entire area.”

       Plank said he figured the Museum of Industry’s board of directors would be keen
       on the plan because it would bring the energy of Under Armour to Key Highway
       and draw more people to the area. It would’ve also increased the number of people
       working in the immediate area from 80 to 2,000.

       Plank got the news that the Museum of Industry board voted down the plan while
       he was in Dubai at the One & Only resort with Todd Montesano, Under Armour’s
       senior director of advertising.

                                               ....

       Plank recalled being incredulous about the denial, saying, “we contemplated the
       neighborhood association, we contemplated the open view lanes, we contemplated
       building a park on the water - how could this possibly have gotten voted down?”

       In the end, he said he decided that “I never want to be beholden to a vote of some
       board or politics or anyone else.” 14

       79.     An article published by The Baltimore Sun the following day further detailed

Plank’s pivot into real estate and his exploitation of Under Armour as the primary catalyst for

engineering the success of this personal endeavor. The article stated, in pertinent part:

       Plank said he decided to go into real estate after being rebuffed by the board of the
       Baltimore Museum of Industry in 2012 when he proposed an expansion that would
       have included its Locust Point property.

                                               ....


14
  Kevin Litten, How a deal gone wrong for Under Armour’s Plank to start buying land at Port
Covington, BALTIMORE BUSINESS JOURNAL, Mar. 2, 2015 (emphasis added).

                                                -23-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 24 of 52



        The rejection came while he was in Dubai, a city that has experienced a massive
        building boom in the last decade. “I thought to myself, we could do something
        like that,” he said, “Number one, I’ve got the engine in Under Armour. Number
        two . . . I can afford to make these decisions, so why am I waiting on [the Museum
        of Industry] board of directors? 15

        80.     On September 8, 2015, The Baltimore Sun reported that Under Armour retained the

architectural firm of Bohlin Cywinski Jackson to prepare the master plan for the Company’s new

campus in Port Covington.

        81.     On September 16, 2015, Plank confirmed at the Company’s investor day that Under

Armour’s new campus would be situated in Port Covington. Plank declared Under Armour’s new

campus “[would] redefine Baltimore’s front porch as much as anything else.” Plank explained

that he “made the personal investment in a piece of land in Baltimore to help [Under Armour]

build a better house . . . .”

        82.     In January 2016, Sagamore presented Plank’s master plan for Port Covington to

UDARP. The Baltimore Business Journal described these plans as follows:

        Early plans for the ambitious South Baltimore project include up to 13 million
        square feet of office, residential, retail, restaurants, “maker space” and
        entertainment venues, as well as 40 acres of public parks and green spaces. An
        extension of the Light Rail, bus routes and water taxi are also proposed, a move
        aimed at connecting the development to the rest of the city.

        Officials with Sagamore Development Co. LLC, the real estate arm of Plank, and
        architects of the project unveiled the conceptual plans on Wednesday ahead of an
        initial presentation today to the city’s Urban Design and Review Panel.

        At the heart of the redevelopment will sit a 50-acre, 3-million-square-foot campus
        for Under Armour, the fast-growing sportswear maker. The campus will hold 5,000
        Under Armour . . . employees, the first of which will begin to move into offices
        there this year at the site of a defunct Sam’s Club.

                                              ....



15
   Natalie Sherman, Under Armour sees Port Covington as space to grow; Company assembles
large tract for development, THE BALTIMORE SUN, Mar. 3, 2015 (emphasis added).

                                              -24-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 25 of 52



       Plank, the billionaire founder of Under Armour, has been buying up properties at
       Port Covington for several years, using discreet LLCs to mask his interest and
       spending $90 million over a 12-month period in 2014 to purchase 128 acres there.

                                                ....

       The Port Covington development will require public financing and tax breaks such
       as tax increment financing from city, state and federal sources, Weller said, because
       the site has no infrastructure in its current state. Sagamore Development plans to
       pursue those public incentives and federal funding beginning in the spring, Weller
       said.

                                                ....

       To date, Sagamore Development owns a total of 161 acres in Port Covington, or 61
       percent of the land it is planning to redevelop under the master plan, officials said
       Wednesday. 16

       83.     Later that month, plans for Under Armour’s new Port Covington campus were

revealed to UDARP. Around that time, Plank and Sagamore also revealed plans for the Sagamore

Spirit distillery which, through a park, would be linked to Under Armour’s new campus.

       84.     In early March 2016, Sagamore made a presentation to the BDC’s project review

and oversight committee wherein Plank and Sagamore requested $535 million in TIF funding from

Baltimore City, by far the largest in the city’s history. During the presentation, Sagamore said that

it would also be seeking over $570 million in state and federal government financing. Sagamore

also stated that its development of Port Covington would cost $5.5 billion. Later that month, the

BDC made a recommendation to approve the request. News reports revealed that total government

financing for the Port Covington project had reached $1.4 billion.

       85.     In early May 2016, the Baltimore City Board of Finance approved Sagamore’s

request for $535 million in TIF funding, setting the stage for City Council and mayoral review.




16
  Melody Simmons, Kevin Plank’s real estate firm offers first look at multibillion-dollar Port
Covington project, BALTIMORE BUSINESS JOURNAL, Jan. 7, 2016.

                                                -25-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 26 of 52



       86.     On June 23, 2016, the BPC voted to approve the master plan for Port Covington

which, according to The Baltimore Sun , was a “big step forward.” As reported in an article dated

July 14, 2016, a Baltimore City Councilman deciding how to vote on the Port Covington project

referred to it as a “greased deal” because city officials had already said they would “get it done.”17

       87.     In September 2016, the Baltimore City Council voted to approve the Port

Covington project, including $660 million in TIF funding. Then-Baltimore City Mayor Rawlings-

Blake approved the deal shortly thereafter.

       88.     Little more than one week after receiving BPC approval, Plank caused Under

Armour to buy for $70.3 million the Port Covington land it was leasing from Sagamore. The

purchase price paid by Under Armour in connection with the Port Covington Sale was more than

twice what Plank and Sagamore paid for the land just two years earlier. The Audit Committee

approved the Port Covington Sale.

       89.     Plank’s grand vision for his real estate holdings in Port Covington caused the

Company to overpay for the land it needed for its new headquarters.

       90.     In addition to being unjustly enriched at the Company’s expense through the

overpriced Port Covington Sale, Plank will also reap a windfall from Sagamore’s future

development of the Port Covington area. The Baltimore Sun reported how Sagamore and Plank

intend to make additional sales of land in the Port Covington area to “partners,” and detailed the

substantial profit that Plank expects to receive from those additional land sales as follows:

       . . . Sagamore, which amassed about 160 acres there over several years, has said it
       plans to sell land to partners to redevelop the area, which is south of Interstate 95
       on the Patapsco River’s Middle Branch.



17
  John Lee, One city councilman calls Port Covington a “greased deal,” www.YPR.org, July 14,
2016.



                                                -26-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 27 of 52



                                                ....

       Sagamore is expected to make $400 million from land sales during the multi-
       decade project, according to an analysis conducted for the city. 18

       91.     In addition to land sales, Plank and Sagamore stand to profit from many pet

ventures in Port Covington, the prospects for which have been catapulted by Under Armour’s new

headquarters in the area. In October 2015, Plank and Sagamore’s innovation hub, City Garage,

obtained its first tenant, The Foundery, Inc., an affiliate of Sagamore Ventures that offers machine

tools, woodworking and metalworking equipment and training for the public. Since then, several

other tenants have moved into the facility, including Under Armour itself. One year later, in

October 2016, Plank Industries purchased the Baltimore Water Taxi from Harbor Boating, Inc.

(“Harbor Boating”). 19 In April 2017, Plank opened the Sagamore Spirit distillery to the public.

       92.     Accordingly, the Company’s decision to acquire the parcels from Sagamore not

only enriched Plank through the excessive purchase price, it also substantially bolstered the

prospects and value of Plank’s other Port Covington real estate holdings, and development and

investment aspirations.

       93.     On September 13, 2017, Sagamore announced that it had partnered with The

Goldman Sachs Group, Inc. (“Goldman Sachs”), which had committed to invest $233 million in

Sagamore’s Port Covington project. Discussing the newly-formed partnership with Goldman




18
  Natalie Sherman, Under Armour Buys Port Covington land for $70.3 million, THE BALTIMORE
SUN, July 18, 2016 (emphasis added).
19
    According to a Baltimore Business Journal article, “[w]hen talks between Sagamore
[Development] and Harbor Boating started about 18 months ago, Geddes said it was Plank who
was driving the discussions . . . . It really came from Kevin, who looked at the harbor as one of the
most important assets the city has,” Geddes said. . . . Plus with Port Covington, he was looking at
transportation.” Jonathan Munshaw, Why Kevin Plank is buying the Baltimore Water Taxi,
BALTIMORE BUSINESS JOURNAL, Aug. 16, 2016.



                                                -27-
           Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 28 of 52



Sachs, Geddes stated that Plank Industries and Goldman Sachs shared a “common vision for urban

economic growth” and that Goldman Sachs’s investment “represents a major step forward in the

Port Covington development.” William Cole IV, president of the BDC, said the partnership with

Goldman Sachs “is a very good sign that the project is getting ready to gear up.”

           94.   On April 4, 2018, The Baltimore Sun reported that “[w]ork [wa]s underway on

Phase 1B at the 235-acre Port Covington redevelopment.” 20                 The same article quoted a

representative of the Goldman Sachs Urban Investment Group, who stated that “[t]he level of

interest [in the Port Covington project] right now is far more than you would typically see for an

investment at this stage[.]” 21

           95.   In September 2018, The Baltimore Sun and various other sources reported that over

the next three years, Weller Development would build out one-third of the planned apartments,

offices, and retail space for the 260-acre peninsula. Much of that development consists of the

peripheral businesses that will enrich Plank and Sagamore.           On September 19, 2018, The

Architect’s Newspaper reported that “Phase 1 construction includes outfitting the neighborhood

with 12 new buildings featuring office space, room for retail, and 1.34 million square feet of

residential. A 156,000-square-foot hotel will also rise on the site.” 22

           96.   The Port Covington project is also attracting significant interest as a burgeoning

cybersecurity hub. An October 18, 2018 article in The Baltimore Sun explained that efforts to

develop Port Covington as “the epicenter of a Silicon Valley of the East” had resulted in



20
 Adam Marton, Natalie Sherman & Caroline Pate, Port Covington redevelopment examined, THE
BALTIMORE SUN, available at http://data.baltimoresun.com/news/port-covington/.
21
     Id.
22
  Sydney Franklin, Baltimore’s Port Covington to be the Silicon Valley of athletics wear, THE
ARCHITECT’S NEWSPAPER, September 19, 2018.



                                                 -28-
           Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 29 of 52



announcements from three cybersecurity firms that they would “open headquarters by 2020 in the

project’s first development phase[.]” 23 Regarding those commitments, Weller commented that

“[t]he impact they will have cannot be overstated,” “[s]ome of these highly respected businesses

are leaving Silicon Valley . . . in order to become part of something new and exciting,” and “[w]ith

these companies on board, Port Covington is on course to become the first-of-its-kind cyber

ecosystem.” 24

           97.    Thus, as Plank and Sagamore planned, anchoring the development project with

Under Armour’s headquarters has allowed them to attract high-profile private investors. The

announcement of Goldman Sachs’s investment, the prospective emergence of Port Covington as a

cybersecurity epicenter and other developments suggest the project is only poised for more growth

and private investment.

                   Other Related Party Transactions with Plank and His Affiliates

           98.    Unfair related-party arrangements such as the Port Covington Sale are all too

common between Plank and Under Armour. An April 2017 article in The Wall Street Journal

questioned the fairness of Under Armour’s frequent related-party transactions:

           Michelle Leder, editor and founder of Footnoted, a website which tracks securities
           filings by publicly traded companies, said such transactions in some cases could
           indicate that a company’s board of directors has become “complacent” with regard
           to management.

           “You see real estate, you see planes, and you ask, ‘is this really an arm’s-length
           deal?’” she said. “I tend to look the other way if it’s a couple hundred thousand
           dollars here or there, but if it’s multiple deals amounting to millions of dollars, I
           take a closer look.” 25


23
  Lorraine Mirabella and Meredith Cohn, Cybersecurity hub planned for Baltimore’s Port
Covington with announcement of three new tenants, THE BALTIMORE SUN, October 18, 2018.
24
     Id.
25
  Sara Germano, Under Armour Paid $73 Million to CEO’s Businesses, THE WALL STREET
JOURNAL, Apr. 14, 2017.

                                                   -29-
          Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 30 of 52



         99.    For example, Under Armour has an operating lease agreement with a Plank entity

to lease the latter’s jet aircraft—even when it is used by Plank—for Under Armour business

purposes. In addition, a company owned by Plank owns a helicopter, and in June 2016, Under

Armour entered into a lease agreement to lease the helicopter from the Plank-owned company.

         100.   The Company paid $2.2 million, $2.4 million, $2.0 million, and $1.8 million in

lease payments to this Plank entity for its use of these aircrafts during the years 2017, 2016, 2015

and 2014, respectively.

         101.   A March 5, 2019 Forbes article reported that rumors of (1) Plank’s “questionable

relationship” with a media personality “that could be influencing company decisions” and (2)

Plank’s misuse of his aircraft lease to the Company, “can [] hurt the CEO and the company’s

reputation and can call into question the overall internal controls [at Under Armour].” 26

         102.   Moreover, as noted, Under Armour is a tenant at Sagamore’s innovation hub, City

Garage. The Company entered into this lease agreement in 2015. The lease is for a five-year term

with an annual lease rate of $0.5 million, subject to an annual escalation rate of 2.5%.

         103.   In addition, in March 2017, Plank opened a hotel located in Baltimore, Maryland

which is co-owned by Sagamore and War Horse, the real estate development company controlled

by S. Plank. While the hotel is operated by a third-party management company, Under Armour

anticipates utilizing this hotel for Under Armour business purposes, and Plank and his brother are

entitled to receive a certain amount of any profits generated by the hotel. Under Armour’s total

payments to the hotel in 2017 totaled $0.4 million.




26
     Betsy Atkins, A Misstep For Under Armour CEO, Forbes, March 5, 2019.

                                               -30-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 31 of 52



 Under Armour’s Stock Has Plummeted Approximately 80% Since 2015; Plank Admits That
         He “Lost Focus” on Under Armour While Pursuing Personal Ventures

       104.    While Plank has focused on his personal ventures, Under Armour’s performance

has declined and its stock price has plummeted. Indeed, since reaching a five-year high of almost

$100 per share in the summer of 2015 (i.e., just after Plank publicly announced the Port Covington

redevelopment project), Under Armour’s stock price has declined approximately 80% to a current

trading price of approximately $20 per share.

       105.    In November 2017, reports emerged that Plank confided in financial commentator

Jim Cramer that Plank “lost focus” on Under Armour while pursuing his personal ventures, and

thus permitted the Company’s performance to decline. Plank’s stark admission confirms that

Plank prioritized his own interests at the expense of the Company.

       106.    Since Plank’s 2017 admission, the Company has not been able to right its course.

On February 12, 2019, The Wall Street Journal noted that:

       Under Armour has been updating its “restructuring plan” since it was first
       announced in the summer of 2017. Chief Executive Kevin Plank said then that
       2017 was a “reset” for the business and the brand as it tried to address persistent
       problems such as slowing revenue growth and churn in its offices. But Under
       Armour keeps extending that reset. 27

        THE DIRECTOR DEFENDANTS’ BREACHES OF FIDUCIARY DUTIES

       107.    In connection with the foregoing misconduct, Plank breached his fiduciary duties

to the Company by, inter alia, (1) exploiting confidential Company information (i.e., the

Company’s need to move its headquarters and likely move to Port Covington) for his own gain;

(2) usurping from Under Armour a corporate opportunity to purchase and develop land for the

Company’s future campus and headquarters location; (3) front-running the Company to increase



27
  Elizabeth Winkler, Under Armour’s Never-Ending Story, THE WALL STREET JOURNAL, Feb. 12,
2019.

                                                -31-
          Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 32 of 52



the price of the land in Port Covington that he would subsequently cause the Company to buy; (4)

causing the Company to buy the land in Port Covington from Sagamore/Plank at an excessive

price; and (5) causing the Company to enter into a number of other unfair related-party transactions

with his personally-owned entities.

          108.   The members of the Board other than Plank also breached their duties to the

Company by, inter alia, (1) approving the purchase of the land in Port Covington from Plank and

Sagamore at an inflated price, and (2) approving a myriad of other unfair related-party transactions

designed to unfairly benefit Plank and his affiliated entities.

          109.   Faced with Plank’s continual pattern of self-interested actions and abuses of power,

the Board members have knowingly and repeatedly failed to take necessary steps to control or

address Plank’s impropriety. Indeed, as recently as February 21, 2019, The Wall Street Journal

reported that former and current executives of Under Armour had confirmed that there are “many

ways the CEO blurred the distinction between his personal activities and Under Armour.” 28 The

article further reported that “For years, several of his friends held senior leadership roles . . . and

some Under Armour employees have been paid by Mr. Plank.” 29 Years of knowing failures to

check Plank’s misconduct and self-dealing reflects the individual Board members’ knowing

elevation of Plank’s interests over the best interests of the Company and its public stockholders.

          110.   The Board members’ knowing failure to stand up to Plank reflects a disturbing

pattern with respect to Plank. Indeed, a March 26, 2016 article in The Baltimore Sun described

Plank as “a guy politicians are reluctant to question or alienate.” 30 The circumstances surrounding


28
  Khadeeja Sadfar, Meet Under Armour CEO’s Unusual Adviser: An MSNBC Anchor, THE WALL
STREET JOURNAL, Feb. 21, 2019.
29
     Id. (emphasis added).
30
 Dan Rodricks, Port Covington plan looks great, but not a no-brainer, THE BALTIMORE SUN,
Mar. 26, 2016.

                                                 -32-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 33 of 52



the Port Covington project confirm that the Board members suffered from that same reluctance, in

direct contravention of their fiduciary duties.

       111.    As a direct and proximate result of the misconduct alleged herein, the Company has

suffered harm. In addition to the profit that Plank and Sagamore have already received by causing

Under Armour to relocate its headquarters to Port Covington and to reportedly purchase real estate

for double what Sagamore paid for that land, Plank and Sagamore stand to receive substantial

additional profits in the form of (1) the increased property value of the Port Covington real estate

holdings that Sagamore/Plank have not already sold to Under Armour, and (2) the receipt of

additional remuneration as Sagamore/Plank’s other Port Covington property is sold or developed.

Indeed, according to an analysis conducted for the City of Baltimore, Plank and Sagamore are

expected to make $400 million from land sales alone in connection with the development of their

Port Covington real estate holdings. Despite its role as the centerpiece of a multi-billion dollar

development project, Under Armour will receive none of the economic benefits that

Sagamore/Plank will enjoy. The Company has suffered additional monetary damages through the

overpayment to Plank and his affiliates in connection with the other related-party transactions

complained of herein.

                        DERIVATIVE AND DEMAND ALLEGATIONS

       112.    Lead Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress Plank’s, Sagamore’s and the other Director Defendants’ breaches of duties

and other violations of law.

       113.    Lead Plaintiff is a shareholder of the Company, was a shareholder of the Company

at the time of the wrongdoing alleged herein, and has been a shareholder of the Company

continuously since that time.




                                                  -33-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 34 of 52



        114.    Lead Plaintiff will adequately and fairly represent the interests of the Company and

its shareholders in enforcing and prosecuting its rights.

        115.    On May 25, 2017, Lead Plaintiff sent the Board a letter demanding that the Board

commence an action against Plank, the other Director Defendants and Sagamore in connection

with the breaches of duties and other violations of law complained of herein (the “Demand”). A

copy of the Demand is attached hereto as Exhibit 1.

        116.    On June 1, 2017, Under Armour’s counsel at Fried, Frank, Harris, Shriver &

Jacobson LLP (“Fried Frank”) acknowledged receipt of the Demand. A copy of the June 1, 2017

letter is attached hereto as Exhibit 2.

        117.    On June 21, 2017, Lead Plaintiff’s counsel received a letter from the law firm of

Williams & Connolly LLP (“W&C”) advising that W&C had been retained “as counsel to a group

of directors who are reviewing [the] [D]emand.” A copy of the June 21, 2017 letter is attached

hereto as Exhibit 3.

        118.    On June 23, 2017, Lead Plaintiff’s counsel sent a letter to W&C which, among

other things, requested identification of the “group of directors” who were purportedly reviewing

the Demand. A copy of the June 23, 2017 letter is attached hereto as Exhibit 4.

        119.    After failing to receive a response for over two months, on August 24, 2017, Lead

Plaintiff’s counsel sent a letter to W&C which (1) again requested identification of this “group of

directors,” and (2) asked for an update on the status of their purported review. A copy of the

August 24, 2017 letter is attached hereto as Exhibit 5.

        120.    On August 28, 2017, Lead Plaintiff’s counsel received a cryptic e-mail from W&C

acknowledging receipt of the August 24, 2017 letter and advising that it was “referred . . . to Under




                                                -34-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 35 of 52



Armour and the Company’s legal counsel.” Later that day, Lead Plaintiff’s counsel replied to

W&C’s e-mail, stating:

        Thank you for your email, but I am confused by it. My understanding is that the
        “group of directors” to whom my client’s demand has purportedly been referred
        retained your firm to assist in its purported investigation. Is that not correct? If it
        is correct, why are you referring my letter of August 24 to “Under Armour and the
        Company’s legal counsel”?

Lead Plaintiff’s counsel received no response to this email.

        121.    On November 10, 2017, Fried Frank, on behalf of the Company, sent Lead

Plaintiff’s counsel a letter stating:

        As noted in prior correspondence, the Company’s board of directors (the “Board”)
        constituted a group of independent and disinterested directors to review the
        allegations set forth in your letter [the “Review Group”]. The [R]eview [G]roup,
        with the assistance of independent outside counsel, completed its investigation and
        issued a final report to the Board [the “Initial Report”] . . . . The [R]eview [G]roup
        (i) found no evidence supporting the allegations set forth in [the Demand]; and (ii)
        recommended that the Board decline to pursue claims against those . . . identified
        [therein].

        At a meeting held on November 6, 2017, the majority of disinterested and
        independent directors voted to adopt the findings and recommendations in the
        [Initial] [R]eport.

Neither the November 10, 2017 letter nor the Initial Report identified the directors who voted to

approve the Review Group’s findings or the circumstances under which the recommendation and

vote took place. A copy of the November 10 letter and accompanying Initial Report are attached

hereto as Exhibit 6.

        122.    The Initial Report finally disclosed that the Review Group was comprised of

Defendants Bodenheimer and Olson.

        123.    The Initial Report claimed that the Review Group purportedly (1) found no

evidence supporting the allegations in the Demand and (2) recommended the Board decline to

pursue claims relating to those allegations.



                                                 -35-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 36 of 52



       124.    The Initial Report and the investigation on which it was purportedly based were

materially deficient in a number of ways and reflect the inadequate process undertaken by the

Board and the Review Group in response to the Demand and the underlying allegations therein.

       125.    First, the “Key Findings” section of the Initial Report notes that “[i]n early 2014,

Plank, through an entity known as Sagamore . . . acquired a number of parcels around Port

Covington.” Initial Report at 9. This finding overlooks a key fact noted in the Demand: that secret

Port Covington real estate purchases by Plank/Sagamore occurred as early as 2012. 31 The Initial

Report’s finding that Plank/Sagamore’s purchases began “[i]n early 2014” also ignores and

contradicts various news reports that have linked pre-2014 real estate transactions to

Plank/Sagamore.

       126.    Second, the “Key Findings” section of the Initial Report notes that “[a]lthough

Plank discussed this vision [to transform Port Covington into a multi-use development], there is

no evidence that Plank acquired parcels [in the area] on the understanding that [Under Armour]

would ultimately purchase the parcels from him.” Initial Report at 9. A finding of “no evidence”

on this issue lacks credibility because other findings within the Initial Report suggest that: (1) as

early as 2014, Under Armour was contemplating moving its corporate headquarters to Port

Covington; and (2) but for the presence of a Wal-Mart store at the leased Port Covington property,

Under Armour would have purchased this parcel outright instead of leasing it from

Sagamore/Plank (and Under Armour eventually did purchase the property after Sagamore

negotiated a lease buy-out with Wal-Mart). Such a finding is also highly questionable because in

March 2015, and again at the Company’s investor day in September 2015, Plank stated that his



31
  See Demand at 2 (citing an article in The Baltimore Sun that linked a 2012 Port Covington
waterfront parcel purchase to Plank/Sagamore).



                                                -36-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 37 of 52



Port Covington land purchases were intended to provide a new home for Under Armour’s

corporate headquarters. 32 In short, taken together, the Initial Report and the public record strongly

demonstrate that Plank/Sagamore began acquiring the Port Covington parcels as early as 2012

with the specific intention for Under Armour to eventually purchase those parcels for use as its

new corporate headquarters.

        127.      Third, the “Key Findings” section of the Initial Report notes that “[i]n early 2016,

in considering where to move or expand the Company’s corporate headquarters, both [Under

Armour] and the Audit Committee reviewed a number of different proposals. Port Covington

emerged as an attractive candidate at the end of this process . . . .” Initial Report at 11. The Initial

Report’s finding that Under Armour and the Audit Committee were still considering Port

Covington as a potential site for the Company’s new headquarters in 2016 is confounding because

in September 2015—months before “early 2016,” when the Company and the Audit Committee

were purportedly reviewing proposals—Plank made it clear that Port Covington was his preferred

destination for the Company’s headquarters. In other words, the decision to move Under Armour’s

corporate headquarters was made much earlier than the “early 2016” timeframe indicated in the

Initial Report.

        128.      Fourth, the “Key Findings” section of the Initial Report notes that “[p]rior to 2014,

Plank approached the Board to propose that the Company purchase land around Port Covington,

in order to accommodate the Company’s growing need for space” (Initial Report at 9), and the

“Conclusions” section of the Initial Report notes that “[t]he evidence . . . does not support a claim

for usurpation of corporate opportunity [because] Plank presented the Board a proposal to purchase



32
  As noted, other news reports from early March 2015 revealed that Sagamore/Plank’s Port
Covington acquisitions arose after Plank’s plans to further expand the Company’s existing
headquarters were rejected by the Baltimore Museum of Industry in 2012.

                                                  -37-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 38 of 52



parcels surrounding Port Covington [and] the Board, exercising its business judgment, and in light

of the risks presented, declined to do so” (id. at 13-14). The Initial Report fails to clarify whether

(and if so, when) Plank informed the Board, Audit Committee and/or Company that he intended

to move the Company’s headquarters to Port Covington. Such a fact is critical in determining

whether Plank usurped a corporate opportunity from the Company.

       129.    Fifth, the “Key Findings” and “Conclusions” sections of the Initial Report state that

“Plank made no money on [the Port Covington Sale].” Initial Report at 11, 13. Those findings

are carefully worded to exclude Sagamore’s past and future revenue, as well as the millions of

dollars in revenue Plank and Sagamore stand to make through the Port Covington project as Under

Armour’s new campus attracts additional tenants and businesses, thereby increasing the value of

all of Plank and Sagamore’s other holdings in Port Covington. The Initial Report’s narrow focus

on the Port Covington Sale in a vacuum conveniently ignores the immense economic value which

Under Armour’s presence provides to Plank/Sagamore’s plans for Port Covington. Indeed,

without Under Armour, it is questionable whether there would be a Port Covington project at all.

       130.    Sixth, the limited scope of the review conducted by W&C further indicates that the

Review Group’s investigation was not reasonable and lacked good faith. As an initial matter,

W&C did not interview Sagamore President Weller, a key figure in Sagamore/Plank’s acquisition

of the Port Covington parcels and Sagamore/Plank’s vision for the development of the area, or S.

Plank, who was heavily involved in Under Armour’s real estate endeavors prior to his departure

in 2012, and who subsequently partnered with Sagamore on a Baltimore real estate venture. In

addition, W&C did not interview Coltharp, who was a member of the Audit Committee at the time

the Port Covington Sale and other related-party transactions were approved. Any reasonable

process would have included interviews of these key individuals.




                                                -38-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 39 of 52



       131.    Also, W&C’s failure to review pre-2014 Board and Audit Committee materials in

light of the Initial Report’s own discussions of pre-2014 interactions between Plank and the Board

is a substantive and harmful oversight. See Initial Report at 4.

       132.    Furthermore, W&C only reviewed documents from Under Armour, not Sagamore

or Plank (in his personal capacity or as a representative of Plank Industries or Sagamore). Given

that Sagamore/Plank’s Port Covington acquisitions were effectuated by Plank in his personal

capacity (as the owner and controller of Sagamore and/or Plank Industries) and that a key aspect

of Lead Plaintiff’s claims concern Sagamore/Plank’s intended use of the Port Covington parcels,

any reasonable investigation into the Demand would have sought documents from Sagamore,

Plank Industries, and Plank himself.

       133.    Seventh, the Initial Report contains no appendices or exhibits to document how and

on what basis the Review Group reached its conclusions. The failure to do so is particularly

troublesome in light of the myriad factual inconsistencies contained in the Initial Report and the

many deficiencies in the Review Group’s investigation identified herein.

       134.    Eighth, the Review Group’s members—Olson and Bodenheimer—participated in

the investigation in only a perfunctory fashion. W&C conducted all document review and

interviews. By contrast, the Review Group members only met with W&C one time—on October

9, 2017 “to discuss the status of the investigation”—and outside of that, merely communicated

“from time to time” with counsel. Initial Report at 5. The Initial Report does not describe the

substance of that single meeting or the periodic communications between the Review Group and

its counsel. In addition, there is no indication that the Review Group members participated in any

capacity in the drafting or review of the Initial Report. There is also no indication that the Review

Group or its counsel made any presentation to the Board regarding its findings.




                                                -39-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 40 of 52



       135.    Ninth, the members of the Review Group do not appear to be able to independently

and impartially consider the Demand. Olson’s concurrent service with Krongard on the board of

another publicly-traded company, as well as Krongard’s recommendation as to Olson’s

appointment to the Board, casts doubt as to whether Olson could impartially consider whether

Krongard breached his fiduciary duties by approving the related-party transactions complained of

herein. In addition, Bodenheimer currently serves along with Plank as a member of the board of

directors of the high-profile V Foundation, which casts doubt as to whether Bodenheimer could

independently determine whether Plank breached his fiduciary duties and committed other

violations of law in connection with Plank’s engineering of the Port Covington project and the

related party transactions complained of herein. Moreover, Olson and Bodenheimer—as well as

the remaining members of the Board—are beholden to Plank, who, as controlling stockholder of

the Company, can determine whether either individual remains a director of the Company.

Accordingly, the Initial Report’s findings that “there is nothing to suggest” Olson or Bodenheimer

could not impartially consider the Demand is incorrect. Initial Report at 3. 33

       136.    Lastly, it is unclear whether and to what extent W&C and the Review Group’s

investigation was impacted by the Company’s counsel, Fried Frank. Lead Plaintiff’s suspicions

regarding Fried Frank’s involvement are bolstered by the August 2017 email from W&C stating

that Lead Plaintiff’s counsel’s letter was being “referred . . . to Under Armour and the Company’s

legal counsel.” The fact that W&C was “referring” correspondence regarding the Review Group’s




33
  Similarly, the Initial Report’s finding at page 9 that there is “no evidence that any member of
the Audit Committee [which approved the related-party transactions at issue] was controlled by
Plank” is controverted by Plank’s ability to control their directorships, and their other business and
personal affiliations with him.

                                                -40-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 41 of 52



investigation to the Company’s counsel suggests that W&C was not acting independently of the

Company and its controller Plank.

        137.    On January 8, 2018, Lead Plaintiff’s counsel sent a letter to Fried Frank outlining

certain of the foregoing concerns with the Initial Report and Review Group investigation. A copy

of the January 8 letter is attached hereto as Exhibit 7.

        138.    After receiving no response from the Company or its counsel for almost two

months, on March 2, 2018, Lead Plaintiff’s counsel sent a letter to Fried Frank to follow-up on the

unanswered January 8, 2018 letter. A copy of the March 2 letter is attached hereto as Exhibit 8.

        139.    On March 16, 2018, Fried Frank wrote on behalf of the Company, stating that “[t]he

Company has provided the Review Group with your correspondence.” A copy of the March 16

letter is attached hereto as Exhibit 9.

        140.    On April 30, 2018, Lead Plaintiff filed his Verified Shareholder Derivative

Complaint (the “Original Complaint”). The Original Complaint outlined the material deficiencies

in the Initial Report and the Review Group’s investigation outlined above.

        141.    Three days later, on May 3, 2018, W&C sent a letter to Lead Plaintiff stating that

“[i]t has come to our attention that you recently filed a shareholder derivative complaint on behalf

of Dr. Scott King.” The letter also advised that “[t]he Review Group hopes to complete its review

within 30 days.” A copy of the May 3, 2018 letter is attached hereto as Exhibit 10.

        142.    Almost two months later, on June 29, 2018, Fried Frank sent a letter to Lead

Plaintiff’s counsel “with regard to [the] January 8, 2018 [letter].” The June 29, 2018 letter claimed

that the Review Group had completed a “supplemental investigation” in response to the January

8, 2018 letter and “issued a final report to the Board” (the “Supplemental Report”), which was

enclosed with the letter. The June 29, 2018 letter further stated that:




                                                 -41-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 42 of 52



       The Review Group (i) found no evidence supporting the allegations set forth in
       your January 8, 2018 letter; and (ii) recommended that the Board decline to pursue
       claims against those whom you identified.

       At a meeting held on June 29, 2018, a majority of disinterested and independent
       directors voted to adopt the findings and recommendations in the report.

A copy of the June 29, 2018 letter (including the Supplemental Report enclosed therewith) is

attached hereto as Exhibit 11. Neither the June 29, 2018 letter nor the Supplemental Report

identified the directors who voted to approve the Review Group’s findings or the circumstances

under which the recommendation and vote took place.

       143.    The Supplemental Report mischaracterizes Lead Plaintiff’s January 8, 2018 letter

(and March 2, 2018 follow-up letter) as a “Supplemental Demand Letter” that purportedly “raised

new facts and allegations not asserted in [Lead Plaintiff’s] Demand.” Supplemental Report at 3. 34

Far from being a “Supplemental Demand Letter,” Lead Plaintiff’s January 8, 2018 letter relied on

facts and allegations in the Demand and/or information contained in the Initial Report in

identifying deficiencies with the Review Group’s investigation. Accordingly, any news articles or

other extrinsic sources cited in the January 8, 2018 letter were merely used to (1) corroborate

information in the Demand and/or (2) debunk factual and legal findings contained in the Initial

Report. Furthermore, the Supplemental Report itself acknowledges that the January 8, 2018 letter

“questioned the [Initial] Report’s findings” and “focus[ed] on the Port Covington transaction”—

i.e., the very same transaction which is the focus of the Demand. Id.

       144.    The Review Group’s “supplemental investigation” was, in sum and substance, an

admission that the Review Group’s initial investigation was inadequate. Indeed, in connection

with its “supplemental investigation,” the Review Group’s counsel purportedly reviewed a host of


34
  The Supplemental Report claims that the Board (which included Review Group members
Bodenheimer and Olson) did not forward these letters to the Review Group (i.e., Bodenheimer and
Olson) until “March 2018.” Id.

                                              -42-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 43 of 52



documents which, as Lead Plaintiff noted in his January 8, 2018 letter, should have been included

in the Review Group’s initial investigation. See id. at 3-4. These documents included, among

other things, (1) Board and Audit Committee meeting minutes and materials from 2012 to 2014;

and (2) internal Sagamore documents. See Supplemental Report at 4. The Review Group’s

counsel also purportedly conducted several interviews which it plainly should have completed in

connection with its initial investigation, including the interviews of Weller and defendant Coltharp.

See id. at 4-5. Nonetheless, the Review Group’s counsel still failed to interview key individuals

such as S. Plank or collect and review documents from Plank Industries or Plank (in his personal

capacity).

        145.    The Supplemental Report also contains a number of findings that directly conflict

with those contained in the Review Group’s Initial Report. For example, after stating falsely in

the Initial Report that Plank began acquiring parcels in Port Covington in 2014, the Supplemental

Report finally acknowledged that Plank began these acquisitions in 2012. See Supplemental

Report at 7. Moreover, after claiming incorrectly in the Initial Report that Port Covington

“emerged as an attractive candidate” for the Company’s corporate headquarters in 2016 ( see Initial

Report at 11), the Supplemental Report acknowledged that the Company had decided to move to

Port Covington much earlier than that (see Supplemental Report at 9-11).                Indeed, the

Supplemental Report acknowledges that: (1) “after the fall of 2014 . . . [Under Armour] focused

on Port Covington and did not have other potential campus sites under active consideration” (id.

at 9); (2) “by the fall of 2015, the Board was favorably inclined to pursue a purchase of the Port

Covington properties” (id. at 10); and (3) in 2016, “the Company was not . . . actively investigating

alternative proposals for purchase of a campus site . . . .” (Id.)




                                                 -43-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 44 of 52



       146.    The Supplemental Report raises more questions than it answers. For example,

despite suggesting in the Initial Report that the Port Covington Sale was governed by the

Company’s Policy on Transactions with Related Persons (see Initial Report at 8), the Supplemental

Report now attributes a statement to Defendant Krongard that the Port Covington Sale was instead

governed by a purported “tacit agreement” (see Supplemental Report at 9). One of the purported

terms of that “tacit agreement” was that “any acquisition price would be limited to the lesser of (1)

fair market value or (2) a price where Plank would make no profit from the transaction[.]” Id.

(emphasis in original). To the extent this tacit agreement ever existed at all, it was seemingly

abandoned and/or violated, as the Supplemental Report states that Sagamore sought a profit on the

Port Covington Sale consisting of a $4.5 million return on equity, $1.1 million in operating costs,

and $1.2 million in overhead costs. Id. at 10.

       147.    In addition, while the Initial Report indicated that the negotiations between Under

Armour and Sagamore focused on the purchase price for the Port Covington Sale (see Initial

Report at 11), the Supplemental Report indicates that Under Armour and Sagamore’s negotiations

encompassed other matters such as (1) the assumption of “prospective environmental liabilities”;

(2) “investment of tax-increment financing”; and (3) “possible other tenants in the non-[Under

Armour] Port Covington parcels” (Supplemental Report at 11). These disclosures raise serious

questions about the full scope of the transaction(s) agreed upon by Under Armour and Plank in

connection with the Port Covington Sale.

       148.    Lastly, whereas the Initial Report stated that “th[e] purchase [for the Port Covington

Sale] represented an approximate $1.5 million loss to Sagamore” (Initial Report at 11), the

Supplemental Report now clarifies that this figure was calculated “according to Sagamore

leadership,” (Supplemental Report at 11) (emphasis added). It is thus unclear whether the




                                                 -44-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 45 of 52



Company and/or any representative(s) thereof ever determined whether the Port Covington Sale

constituted a loss to Sagamore.

       149.   The Supplemental Report also fails to address several lingering deficiencies from

the Review Group’s counsel’s initial investigation. The Supplemental Report again contains no

appendices or exhibits to document how and on what basis the Review Group reached its

conclusions. Moreover, the Supplemental Report reveals that the Review Group’s members once

again played a perfunctory role in the “supplemental investigation,” by (1) allowing W&C to

review all documents and conduct all interviews, (2) meeting only twice “to discuss the status of

the investigation,” and (3) communicating “from time to time” with counsel. Like the Initial

Report, the Supplemental Report does not describe the substance of these meetings or the sporadic

communications between the Review Group and its counsel. Moreover, there is no indication that

the Review Group members participated in any capacity in the drafting or review of the

Supplemental Report.

       150.   For the foregoing reasons, the Review Group’s (1) investigation was not

independent and lacked good faith and reasonableness, and (2) refusal of the Demand was

wrongful. The wrongful refusal of the Demand extends from the Review Group to the conflicted

Board, which apparently rubber-stamped the recommendations contained in the Initial Report and

Supplemental Report at the November 6, 2017 and June 29, 2018 Board meetings. Because the

Demand was wrongfully refused by the Review Group and the Board, Lead Plaintiff should be

permitted to maintain this action on behalf of Under Armour.




                                              -45-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 46 of 52



                                              COUNT I

             Derivative Claim Against Plank for Breach of Duty in His Capacity as
                            the Company’s Controlling Stockholder

        151.      Lead Plaintiff repeats and realleges each and every allegation above as if set forth

in full herein.

        152.      In his capacity as Under Armour’s controlling stockholder, Plank owed the

Company the duties of the utmost due care, good faith and loyalty.

        153.      Plank breached his duties and acted in bad faith by, among other things, using

Company information to secretly acquire valuable real estate, usurping from Under Armour the

opportunity to buy said real estate, and then demanding and causing the Company to enter into the

unfair Port Covington Sale which benefited Plank at the expense of Under Armour.

        154.      Plank also breached his fiduciary duties and acted in bad faith by, among other

things, causing the Company to enter into the other unfair related-party transactions complained

of herein.

        155.      By reason of Plank’s breaches of duties, the Company has sustained damages, as

alleged herein.

                                              COUNT II

     Derivative Claim Against the Director Defendants for Breach of Fiduciary Duties

        156.      Lead Plaintiff repeats and realleges each and every allegation above as if set forth

in full herein.

        157.      As members of the Board, each of the Director Defendants owed the Company the

duty to act (1) in good faith; (2) in a manner the director reasonably believes to be in the best

interests of the corporation; and (3) with the care that an ordinarily prudent person in a like position

would use under similar circumstances.



                                                  -46-
         Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 47 of 52



        158.      The Director Defendants, inter alia, (1) caused Under Armour to enter into the Port

Covington Sale, and (2) repeatedly and knowingly failed to prevent, control or address Plank’s

related-party transactions that occurred at the expense of Under Armour, as alleged herein.

        159.      By reason of the Director Defendants’ breaches of duties, the Company has

sustained damages, as alleged herein.

                                             COUNT III

                   Derivative Claim for Aiding and Abetting Against Sagamore

        160.      Lead Plaintiff repeats and realleges each and every allegation above as if set forth

in full herein.

        161.      Because Plank controlled Sagamore, Sagamore was aware of the Board’s duties in

connection with the Port Covington Sale.

        162.      Sagamore, in orchestrating the Port Covington Sale, knowingly aided and abetted

Plank and the other Director Defendants in breaching their fiduciary duties.

        163.      As a direct and proximate consequence of the foregoing, the Company has

sustained damages, as alleged herein.

                                              COUNT IV

            Derivative Claim for Unjust Enrichment Against Plank and Sagamore

        164.      Lead Plaintiff repeats and realleges each and every allegation above as if set forth

in full herein.

        165.      Plank and Sagamore have received an undue windfall in connection with the Port

Covington Sale, which came at the direct expense of the Company and as a result of breaches of

duties by the Company’s directors and controlling stockholder.

        166.      Plank and Sagamore will also receive an undue windfall in connection with their

highly-profitable Port Covington project, the value of which will invariably increase as the


                                                  -47-
           Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 48 of 52



Company anchors the property with its headquarters. The opportunity to acquire Port Covington

real estate and the related appreciation in the land due to the Company’s planned move were

opportunities belonging to Under Armour that Plank and Sagamore improperly expropriated for

themselves.

       167.     It would be contrary to fundamental principles of justice, equity and good

conscience for Plank and Sagamore to be permitted to retain this substantial and undue economic

benefit.

                                    PRAYER FOR RELIEF

       WHEREFORE, Lead Plaintiff demands judgment as follows:

                A.    Determining that this action is properly maintainable as a derivative action;

                B.    Declaring that the Director Defendants have breached their duties as alleged

                      herein;

                C.    Declaring that Plank has breached his duties as a controlling stockholder as

                      alleged herein;

                D.    Declaring that Sagamore aided and abetted the Director Defendants’ breach

                      of their duties;

                E.    Declaring that Plank and Sagamore have been unjustly enriched as alleged

                      herein;

                F.    Ordering Plank and Sagamore to disgorge the unlawful and improper

                      benefits they have and will receive as a result of the unlawful scheme

                      detailed herein;

                G.    Requiring Defendants to pay the Company the amount by which it has been

                      damaged or will be damaged due to the conduct complained of herein;




                                              -48-
       Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 49 of 52



             H.      Directing Under Armour to take all necessary actions to reform and improve

                     its corporate governance and internal procedures to comply with best

                     practices with respect to related-party transactions, and to protect Under

                     Armour and its stockholders from a recurrence of damaging events similar

                     to those described herein;

             I.      Awarding pre- and post-judgment interest on any award made to the

                     Company;

             J.      Awarding to Lead Plaintiff costs and disbursements of the action, including

                     reasonable attorneys’ fees, experts’ fees, and expenses; and

             K.      Granting such other and further relief as the Court deems just and proper.

                                JURY TRIAL DEMANDED

      Lead Plaintiff hereby demands a trial by jury on all claims set forth herein.

Dated: May 1, 2019                           Respectfully submitted,

                                             KESSLER TOPAZ
GOLDMAN & MINTON, P.C.                        MELTZER & CHECK, LLP
Thomas J. Minton
Bar No.: 03370                               /s/ Eric L. Zagar____________
3600 Clipper Mill Road, Suite 201            Eric L. Zagar (admitted pro hac vice)
Baltimore, MD 21211                          Robin Winchester
Tel: (410) 783-7575                          Christopher M. Windover (admitted pro hac vice)
Fax: (410) 783-1711                          280 King of Prussia Road
tminton@charmcitylegal.com                   Radnor, PA 19087
                                             Tel: (610) 667-7706
Liaison Counsel                              Fax: (610) 776-7056

FRIEDMAN OSTER & TEJTEL PLLC Lead Counsel
Jeremy Friedman
Spencer Oster
David Tejtel
493 Bedford Center Road, Suite 2D
Bedford Hills, NY 10507
Telephone: 888-529-1108
Of Counsel for Lead Plaintiff



                                              -49-
Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 50 of 52




                             -50-
        Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 51 of 52



                                       VERIFICATION

       I, Scott King, hereby verify that I have authorized the filing of the attached Verified

Consolidated Shareholder Derivative Complaint, that I have reviewed the Verified Consolidated

Shareholder Derivative Complaint and that the facts therein are true and correct to the best of my

knowledge, information and belief.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


          4/29/2019
DATE:__________________                                     ______________________________
                                                            Scott King
       Case 1:18-cv-01084-GLR Document 42 Filed 05/01/19 Page 52 of 52



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of May, 2019, a copy of the foregoing Verified

Consolidated Shareholder Derivative Complaint was served electronically via the Court’s

CM/ECF system on all counsel of record.



                                          /s/ Eric L. Zagar_________________
                                          Eric L. Zagar
